                                                                                      Seyfarth Shaw LLP
                                                                                       620 Eighth Avenue
                                                                                New York, New York 10018
                                                                                         T (212) 218-5500
                                                                                         F (212) 218-5526

                                                                                      jegan@seyfarth.com
                                                                                         T (212) 218-5291

                                                                                        www.seyfarth.com


December 31, 2019

VIA ECF

Magistrate Judge Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:     Steven Matzura v. Eddie Bauer LLC - Civil Action No. 1:19-cv-10143-LTS-SLC

Dear Judge Cave:

       This firm represents Defendant Eddie Bauer LLC (“Defendant”) in the above-referenced
matter. We write jointly with Plaintiff Steven Matzura (“Plaintiff”) to respectfully request a thirty
(30) day extension of time for Defendant to respond to the Complaint, up to and including
February 12, 2020. This letter is the second request for an extension of this deadline.

        By way of background, Plaintiff commenced this action on or about November 5, 2019,
alleging violations of Title III of the Americans with Disabilities Act and related state law in
connection with the availability of Braille gift cards. (ECF No. 1.) Plaintiff served the Summons
and Complaint on November 22, 2019, and Defendant’s responsive pleading was initially due
on December 13, 2019. (ECF No. 5.) On November 26, 2019, Defendant filed a request for a
thirty-one (31) days extension of the deadline to respond to the Complaint, which was granted
by the Court on December 2, 2019. (ECF Nos. 7 & 9.) Accordingly, Defendant’s response to
the Complaint is presently due on January 13, 2020. (ECF No. 9.)

       The parties are requesting this extension of the responsive pleading deadline because
they required additional time to explore whether a non-litigated resolution of Plaintiff’s claims
may be possible. To the extent a non-litigated resolution of Plaintiff’s claims is not possible by
February 13, 2020, Defendant intends to initiate dispositive motion practice in this action and
requires additional time to prepare this submission.

        We respectfully submit this request in good faith and not to cause undue delay. The
granting of this request will not impact any other scheduled deadlines. We thank the Court for
its time and attention to this matter.




60929584v.1
                                                                         Hon. Sarah L. Cave
                                                                         December 31, 2019
                                                                                    Page 2


Respectfully submitted,

SEYFARTH SHAW LLP



/s/ John W. Egan
John W. Egan


    The parties' request for an extension of time for Defendant to respond to the
    Complaint (ECF No. 10) is GRANTED. Defendant is directed to respond to the
    Complaint by Wednesday, February 12, 2020. The Clerk of Court is respectfully
    directed to close ECF No. 10.

    SO ORDERED 1/2/20




60929584v.1
